               Case 2:17-cv-01731-TSZ Document 63 Filed 01/03/19 Page 1 of 2



 1
                                                              Hon. Thomas S. Zilly
 2

 3

 4

 5

 6

 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 9

10     STRIKE 3 HOLDINGS, LLC,                    )   Case No.: 2:17-cv-01731-TSZ
                                                  )
11
               Plaintiff,                         )   JOINT STIPULATION TO EXTEND THE
12
                                                  )   DEADLINE TO FILE THE SECOND
       vs.                                        )   AMENDED COUNTERCLAIMS AND
13                                                )   [PROPOSED] ORDER
       JOHN DOE subscriber assigned IP            )
14     address 73.225.38.130,                     )
                                                  )   Noting Date: 01-03-2019/ LCR 10(g)
15             Defendant.                         )   (SAME DAY)
                                                  )
16
       ______________________                     )
17                                                )
       JOHN DOE subscriber assigned IP            )
18     address 73.225.38.130,                     )
                                                  )
19           Counterclaimant,                     )
       vs.                                        )
20
                                                  )
21     STRIKE 3 HOLDINGS, LLC,                    )
                                                  )
22           Counterdefendant.                    )
                                                  )
23                                                )
                                                  )
24

25
             Whereas:
26           STRIKE 3 HOLDINGS, LLC and JOHN DOE subscriber assigned IP address
     73.225.38.130 have stipulated to extend time so that JOHN DOE subscriber assigned IP address

     [PROPOSED] STIP AND ORDER
                                                Page 1
               Case 2:17-cv-01731-TSZ Document 63 Filed 01/03/19 Page 2 of 2



 1   73.225.38.130 may file the Second Amended Counterclaims (SACC) on or before January 4,
 2   2019. This is to correct an error in the IP address used in the Pleadings.

 3          This correction does not change the effect of prior rulings of this Court, namely the
     Copyright Misuse Counterclaim is dismissed.
 4
             Defendant will answer the SACC by January 18, 2019.
 5

 6          So Stipulated:
 7
            /s/ J. Curtis Edmondson, Attorney for the Defendant
 8
            /s/ Lincoln Bandlow, Attorney for the Plaintiff (Pro Hac Vice)
 9
            /s/ Bryan Case, Attorney for the Plaintiff
10
            Presented By: /s/ J. Curtis Edmondson, Attorney for the Defendant
11

12

13          WHEREAS:

14          JOHN DOE subscriber assigned IP address 73.225.38.130 may file the Second Amended
15
     Counterclaims on or before Jan 11th, 2018.
16
                                                             SO ORDERED:
17
                                                             Dated this ___rd day of January, 2019
18

19                                                           __________________________________
                                                             UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26




     [PROPOSED] STIP AND ORDER
                                                    Page 2
